DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites:
“A method comprising:
requesting and receiving a plurality of detection values, each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool;
storing component specifications and anticipated state information for the plurality of input sensors of the data pool; and
providing a direction regarding a manner in which the plurality of detection values is requested.”

The limitation of providing a direction regarding a manner in which the plurality of detection values is requested, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language, “providing” in the context of this claim encompasses moving up or moving down the detection values.  If a claim limitation, under its broadest reasonable 

This judicial exception is not integrated into a practical application because the claim only recites additional element – using a processor to perform the providing step.  The processor in the providing step is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of providing direction regarding a manner in which the plurality of detection values is requested) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of “requesting and receiving a plurality of detection values, each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool”, and “storing component specifications and anticipated state information for the plurality of input sensors of the data pool” are insignificant extra-solution activities such as data gathering/collection and/or storing/saving as disclosed in the Niazi et al. reference hereinbelow, which are well-understood, routine and conventional activities.  Hence, the claim is not patent eligible.

	Dependent claims 12-20 are directed to variable parameters for mathematical relationship/manipulation, which do not result in the claims as a whole amounting to significantly more than the judicial exception. 

	Claims 11-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Novel Agent-Based Simulation Framework for Sensing in Complex Adaptive Environments”, Niazi et al. (referred hereafter Niazi et al.).
Referring to claim 1, Niazi et al. disclose a device (Abstract) comprising:
a data acquisition circuit (Figures 1 & 3) adapted to request and receive a plurality of detection values (e.g., “wireless sensor networks (WSN) are a relatively recent development in the domain of distributed systems. A WSN comprises a set of small computing devices capable of sensing and reporting various parameters from their environment. WSNs and their counterparts, sensor actuator networks (SAN) are used to remotely sense and, at times, act on various parameters in almost any conceivable type of environment. Being a relatively new technology, WSNs have been used primarily to sense simple parameters such as temperature, humidity etc.” – page 404, Introduction section: 1st para.), each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool (e.g., self-organized flocking) and communicatively coupled to the data acquisition circuit (pages 405-406, Introduction section; pages 408-409, A. Problems in Modeling CASs section; Figure 3);
a data storage component adapted to store specifications and anticipated state information (e.g., sensor/location) for the plurality of input sensors of the data pool (Figures 1 & 3; pages 405-406, A. A Formal Specification Model of WSN section; pages 408-409, A. Problems in Modeling CASs section; Figure 3); and
a response circuit adapted to provide the data acquisition circuit with direction regarding a manner in which the plurality of detection values is requested (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section; pages 409-410, B. Possible Modeling Approaches section; Figures 3 & 4). 
As to claim 2, Niazi et al. disclose a device (Abstract), wherein the data pool is self-organizing (e.g., self-organizing flocking boids system – page 405, 1st col., 1st – 2nd para.). 
Referring to claim 3, Niazi et al. disclose a device (Abstract), wherein the data pool is self-organized based, at least in part, on at least one of a yield metric and a utilization metric (pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
As to claim 4, Niazi et al. disclose a device (Abstract), wherein the utilization metric accounts for a cost of at least one of acquiring and storing data (e.g., “minimal communication cost mechanism” - pages 409-410, B. Possible Modeling Approaches section; page 411, VII. Conclusion and Future Work section; Figures 3 & 4). 
Referring to claim 5, Niazi et al. disclose a device (Abstract), wherein the data pool is managed by a self-organizing machine learning facility (pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
As to claim 6, Niazi et al. disclose a device (Abstract), wherein the self-organizing machine learning facility is adapted to configure the data pool via at least one of managing one or more sources of the plurality of detection values, managing an availability of one or more data streams and managing at least on an application programming interface (API) for moving data into and out of the data pool (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section; pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
Referring to claim 7, Niazi et al. disclose a device (Abstract), wherein the data pool is organized, at least in part, by cognitive capabilities (e.g., cognitive sensor/node/network - page 404, Introduction section: 1st para.; page 408, B. Model Description section, Figures 1 & 2; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 8, Niazi et al. disclose a device (Abstract), wherein the data pool is self-organized based (e.g., self-organizing flocking boids system – page 405, 1st col., 1st – 2nd para.), at least in pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
Referring to claim 9, Niazi et al. disclose a device (Abstract), wherein the learning feedback is calculated in an analytic system (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
As to claim 10, Niazi et al. disclose a device (Abstract), wherein a content of the data pool is varied based, at least in part, on a state of a host system (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
Referring to claim 11, Niazi et al. disclose a method (Abstract) comprising:
requesting and receiving a plurality of detection values (e.g., “wireless sensor networks (WSN) are a relatively recent development in the domain of distributed systems. A WSN comprises a set of small computing devices capable of sensing and reporting various parameters from their environment. WSNs and their counterparts, sensor actuator networks (SAN) are used to remotely sense and, at times, act on various parameters in almost any conceivable type of environment. Being a relatively new technology, WSNs have been used primarily to sense simple parameters such as temperature, humidity etc.” – page 404, Introduction section: 1st para.), each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool (e.g., self-organized flocking - pages 405-406, Introduction section; pages 408-409, A. Problems in Modeling CASs section; Figure 3);
storing component specifications and anticipated state information (e.g., sensor/location) for the plurality of input sensors of the data pool (Figures 1 & 3; pages 405-406, A. A Formal Specification Model of WSN section; pages 408-409, A. Problems in Modeling CASs section; Figure 3); and
providing a direction regarding a manner in which the plurality of detection values is requested (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section; pages 409-410, B. Possible Modeling Approaches section; Figures 3 & 4). 
As to claim 12, Niazi et al. disclose a method (Abstract), wherein the data pool is self-organizing (e.g., self-organizing flocking boids system – page 405, 1st col., 1st – 2nd para.). 
Abstract), wherein the data pool is self-organized based, at least in part, on at least one of a yield metric and a utilization metric (pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
As to claim 14, Niazi et al. disclose a method (Abstract), wherein the utilization metric accounts for a cost of at least one of acquiring and storing data (e.g., “minimal communication cost mechanism” - pages 409-410, B. Possible Modeling Approaches section; page 411, VII. Conclusion and Future Work section; Figures 3 & 4). 
Referring to claim 15, Niazi et al. disclose a method (Abstract), wherein the data pool is managed by a self-organizing machine learning facility (pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
As to claim 16, Niazi et al. disclose a method (Abstract), further comprising configuring the data pool via at least one of managing one or more sources of the plurality of detection values, managing an availability of one or more data streams and managing moving data into and out of the data pool (page 408, B. Model Description section, Figures 1 & 2; pages 408-409, A. Problems in Modeling CASs section, Figure 3). 
Referring to claim 17, Niazi et al. disclose a method (Abstract), wherein the data pool is organized, at least in part, by cognitive capabilities (e.g., cognitive sensor/node/network - page 404, Introduction section: 1st para.; page 408, B. Model Description section, Figures 1 & 2; pages 409-410, B. Possible Modeling Approaches section, Figure 4). 
As to claim 18, Niazi et al. disclose a method (Abstract), wherein the data pool is self-organized based, at least in part, in response to learning feedback (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
Referring to claim 19, Niazi et al. disclose a method (Abstract), wherein the learning feedback is calculated in an analytic system (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
Abstract), wherein a content of the data pool is varied based, at least in part, on a state of a host system (pages 406-408, B. Formal Specification of the ‘Boids” Model section; pages 409-410, B. Possible Modeling Approaches section, Figures 3 & 4). 
Response to Arguments
4.	Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-20 rejected under 35 U.S.C 102(a)(1) over Niazi et al., Applicant argues:
	
    PNG
    media_image1.png
    396
    742
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    704
    699
    media_image3.png
    Greyscale

Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Second, Niazi et al. disclose:
“The Cause-Effect (Fishbone) diagram illustrated in Figure 3 summarizes the sources of complexity in developing such models and simulators.  Here, we see the problems such as having a large number of agents, randomly placed sensor nodes, emergence in the behavior of sensed agents, diminishing battery power as well as the mobility of nodes all jointly increase the level of complexity entailed in the development of simulation models.”
(Niazi et al., pages 408-409, A. Problems in Modeling CASs section)  

    PNG
    media_image4.png
    465
    1032
    media_image4.png
    Greyscale

Thus, unlike to Applicant’s arguments, Niazi et al. disclose a circuit (e.g., agent-based modeling (ABM) of sensors – page 405, 1st col., lines 13-14; Figure 3 based on FABS (formal agent-based simulation framework) for both the WSN as well as the environment - Abstract) communicatively coupled to a plurality of input sensors (e.g., sensor nodes – Figure 3), for e.g., Here, we see the problems such as having a large number of agents, randomly placed sensor nodes, emergence in the behavior of sensed agents, diminishing battery power as well as the mobility of nodes all jointly increase the level of complexity entailed in the development of simulation models.)
Note: claims 11-20 are currently maintained rejected under 35 U.S.C. § 101 as in section 2 above.
Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864